                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

JOSEPH R. DILLON,

                    Plaintiff,           :
                                               Case No. 2:20-cv-3689
       v.
                                               Judge Sarah D. Morrison
                                               Magistrate Judge Chelsey M.
                                               Vascura
COMMISSIONER OF
SOCIAL SECURITY,                         :

                    Defendant.

                                      ORDER

      This matter is before the Court on the May 12, 2021 Report and

Recommendation issued by the Magistrate Judge. (ECF No. 19.) The time for filing

objections has passed, and no objections have been filed. Accordingly, the Court

hereby ADOPTS and AFFIRMS the Report and Recommendation. For the reasons

set forth therein, the decision of the Commissioner is REVERSED and this action

is REMANDED pursuant to Sentence Four of 42 U.S.C. § 405(g) for further

proceedings consistent with the Report and Recommendation. The Clerk is

DIRECTED to TERMINATE this case from the docket of the United States

District Court for the Southern District of Ohio.



      IT IS SO ORDERED.

                                       /s/ Sarah D. Morrison
                                       SARAH D. MORRISON
                                       UNITED STATES DISTRICT JUDGE
